Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Cayuga County [Peter E. Corning, A.J.], entered December 20, 2004) to review a determination of respondent. The determination found after a Tier III hearing that petitioner had violated various inmate rules.
*1286It is hereby ordered, that said proceeding be and the same hereby is unanimously dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d 996 [1996]). Present—Scudder, J.P., Kehoe, Martoche, Smith and Pine, JJ.